Filed:   July 26, 2000

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 00-1203
                             (CA-00-15-2)



Sherry D. Battle,

                                                Plaintiff - Appellant,

           versus


Charles Studds, etc., et al.,

                                               Defendants - Appellees.



                              O R D E R



     The court amends its opinion filed July 19, 2000, as follows:

     On the cover sheet, section 5 -- the panel information is

corrected to read:    “Before WIDENER, LUTTIG, and TRAXLER, Circuit

Judges.”

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1203



SHERRY D. BATTLE,

                                              Plaintiff - Appellant,

          versus


CHARLES STUDDS, Individually and in his offi-
cial capacity as Chief Magistrate for the City
of Norfolk; CITY OF NORFOLK; RALPH HAMLIN;
KEITH DAVIES; D. A. NEWMAN, Individually and
in their official capacities as Sergeants for
the Norfolk Police Department,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Richard L. Williams, Senior District
Judge. (CA-00-15-2)


Submitted:   July 13, 2000                  Decided:   July 19, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherry D. Battle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sherry D. Battle appeals from the district court’s order

dismissing her civil action for failing to comply with a pre-filing

injunction entered on October 20, 1999.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Battle v. Studds, No. CA-00-15-2 (E.D. Va. Jan. 24, 2000).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3